Citation Nr: 0512454	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  99-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed disability 
manifested skin rash and blisters.  




REPRESENTATION

Veteran represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
RO, which denied the veteran's claims of service connection 
for brain infarcts and a disability manifested by acute rash 
with blisters.  

In November 2000, the Board had remanded the case to the RO 
for additional development.  

In a decision promulgated in October 2003, the Board denied 
service connection for brain infarcts and for a skin 
disorder.  

The veteran appealed the Board's determinations to the United 
States Court of Appeals for Veterans Claims (Court), and by 
December 2004 Order, the Court vacated the Board's decision 
regarding the issue of service connection for a skin disorder 
manifested by rashes and blisters and remanded the matter to 
the Board for further action.  

The Court dismissed the issue of service connection for brain 
infarcts.  The issue, therefore, is not before the Board.  

In the Joint Motion for Remand submitted to the Court by VA's 
General Counsel and by the veteran's attorney, the parties 
referred to the decision as being dated on October 23, 2003.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action of his part.  



REMAND

After obtaining the requisite release, the RO must make 
reasonable efforts to secure medical records from the Dorn VA 
Medical Center.  

The RO also must schedule a VA dermatology examination.  The 
examiner must enumerate all dermatologic conditions from 
which the veteran suffers and provide an opinion regarding 
the etiology of each.  

The examiner must inspect the entirety of the surface area of 
the veteran's skin in diagnosing dermatologic disorders.  The 
examiner must comment specifically on the veteran's head, 
face, groin, and inner thighs and legs.  

Finally, the examiner must review the claims file in 
conjunction with the examination and indicate that such 
review was conducted.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the necessary release for medical records 
from the Dorn VA Medical Center.  Based 
on his response, the RO should undertake 
all indicated action to secure copies of 
all records from the Dorn VA Medical 
Center.  

2.  The RO should schedule a VA 
dermatology examination to determine the 
nature and likely etiology of the 
veteran's claimed skin condition.  
Specifically, the examiner must diagnose 
all skin disorders after examining the 
entirety of the skin's surface area.  The 
examiner must comment specifically upon 
the skin of the head, face, groin, and 
inner thighs and legs.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




